Mr. Justice Van Orsdel
delivered the opinion of the Court:
The proceeding which we are asked in effect to reverse and set aside is one within the statutory jurisdiction of the Commissioner of Patents to hear and fully determine. Prom the judgment of priority in the interference proceeding, appellant was afforded an adequate relief by way of appeal to this court. Appellant’s claim that he was denied the right-of appeal for the reason that he had no notice of the interference proceeding or' the judgment therein raises a question of fact which was twice reviewed by the Commissioner on appellant’s petitions to have the interference reopened. In the denial of the petitions, the Commissioner not only found that appellant had due notice, but that he had signed a concession that Eppler was the prior inventor, which document was filed in the interference case. These matters were set forth in the answer of the 'Commissioner to the rule, and were not denied by appellant, since the rule to show cause was discharged and the writ denied upon the motion of appellant for judgment notwithstanding-' the answer to the rule.
While mandamus may be invoked to compel a court or officer to take cognizance of a case in which the jurisdiction of the-subject-matter has been conferred by law, it will not lie to control the judgment or discretion of such a tribunal. Nor will it be substituted for an adequate remedy at law. Here, the relief sought is not to require the Commissioner to do a mere ministerial act which the law requires him to perform, but to decide in a particular way a matter confided by law to his discretion and judgment. This would involve a review of the record made before the Commissioner and a correction of errors alleged to have been committed in the numerous proceedings before^him. This cannot be accomplished through the agency of a writ of mandamus. “It has been often held that mandamus cannot be used to perform the office of a writ of error.” Ex parte Baltimore & O. R. Co. 108 U. S. 566, 27 L. ed. 812, 2 Sup. Ct. Rep. 876.
A motion has been made by counsel for appellant relative to *179the assessment of costs. It appears that a large part of the transcript of the record is made tip of records from the Patent Office in the interference proceeding’ and the hearings upon the petitions to have the interference reopened. These were brought here and printed upon the designation of counsel for appellee. They are wholly unnecessary to a proper disposition of the appeal, since the judgment appealed from was entered upon the pleadings alone. The motion will be sustained, and appellee will be assessed with the costs attendant upon the making up and printing of those portions of the record designated by him.
The judgment is affirmed, with costs, except such costs as are herein assessed against the appellee. Affirmed.